DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s reply filed 01/18/2022 has been entered and fully considered. Claims 1-7 are pending, none of which are currently amended.
In view of applicant’s remarks, the previous rejections under 35 USC 102 and 35 USC 103 are withdrawn, however claims 1-6 are now rejected on new grounds under 35 USC 102 and claim 7 is now rejected on new grounds under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0091390 A1 (Meder).

    PNG
    media_image1.png
    444
    510
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    368
    509
    media_image2.png
    Greyscale

Regarding claim 1, Meder discloses a fuel cell system to be mounted in a space below a hood of a vehicle [0043], the fuel cell system 10 comprising a FC assembly 5 [0065] including a fuel cell stack [0041], [0066] and a controller (control devices) for controlling the fuel cell stack [0024], a cooling mechanism  for cooling the fuel cell stack, using a completely sealed cooling channel [0074]-[0075], and a reserve tank (water reservoir 31) disposed on a way of the cooling channel (coolant branching line 45a is partially covered by the water reservoir 31) [0078]-[0079], the reserve tank 31 being for storing coolant (water) [0018], wherein the reserve tank 31 is disposed horizontally adjacent to the FC assembly (the media management plate, on which the water reservoir 31 is mounted, is laterally attached to the fuel cell assembly in a vertical standing position) [0085]. See Figs. 3A, 3B.
Regarding claim 2, Meder further discloses that the reserve tank (water reservoir 31) is disposed forward adjacent (laterally attached) to the FC assembly [0085], and an upper end of the reserve tank 31 is positioned lower, in height, than an upper end of a font end surface of the FC assembly (the water reservoir 31 is located at the bottom of the vertical media management plate) [0088]. See Fig. 3A. Note that the terms “forward” and “front” do not recite intrinsic features of the fuel cell system, but rather depend on the orientation in which the fuel cell system is used and the perspective from which it is viewed. 
Regarding claim 3, Meder further discloses that the reserve tank (water reservoir 31) is securely mounted on a circumferential surface of the FC assembly (laterally attached) via a support bracket (media management plate 1) [0067] [0085], [0087]. See Figs. 3A, 3B.
Regarding claim 4, Meder further discloses that the reserve tank (water reservoir 31) includes a valve joint (water outlet 33) that is linked to an electric valve (water drainage valve 35) via a pipe (water channel 34) [0076], [0089], and the support bracket (media management plate 1) is mounted on the reserve tank 31 at a position closer to the valve joint 33 than to a center of the reserve tank 31 in a width direction (the media management plate 1 is mounted across the entire water reservoir 31, including on a position closer to the valve joint 33 than to a center of the water reservoir 31 in a width direction). See Figs. 1, 3A, 3B, 4B, 5A.
Regarding claim 5, Meder further discloses that the support bracket (media management plate 1) connects a base surface of the reserve tank (water reservoir 31) and the circumferential surface (laterally attached) of the FC assembly [0085]. See Figs. 3A, 3B.
Regarding claim 6, Meder further discloses that the support bracket (media management plate 1) includes a tank-side end portion (bottom portion of plate base body 2, as shown in Fig. 3A) mounted on a bottom surface of the reserve tank (water reservoir 31) [0088], a case-side end portion (upper portion of plate base body 2, as shown in Fig. 3A) mounted on the circumferential surface (laterally attached) of the FC assembly [0085], and an intermediate portion (middle portion of plate base body 2) connecting the tank-side end portion and the case-side end portion, and the intermediate portion has a shape (plate shape) that substantially linearly connects the tank-side end portion and the case-side end potion. See Figs. 3A, 3B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0091390 A1 (Meder), as applied to claims 1- 6 above, in view of US 2017/0282709 A1 (Sasaki).
Meder discloses the fuel cell system according to claim 3, as shown above, but does not teach that the support bracket is mounted on the reserve tank via a mounting rubber. Sasaki however teaches that working noise or flow noise of a valve 46 may transmit as vibration via a bracket 70 that fixes a first cap 47 that is provided at one end of a tank 40, and therefore the bracket 70 is mounted via rubber members G1, G2 that can exert a sufficient damping effect [0065], [0089], [0090]. See Fig. 12. Therefore it would have been obvious to one of ordinary skill in the art to mount the support bracket on the reserve tank of Meder via a mounting rubber, as in Sasaki, because it could exert a sufficient damping effect to prevent transmission of vibrations.

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 01/18/2022 with respect to the rejections of claims 1-3, 5 and 6 under 35 USC 102 and claims 4 and 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727